                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 CHARLES KUCHEL,

                      Petitioner,

                      v.                          CAUSE NO.: 3:17-CV-871-PPS-MGG

 WARDEN,

                     Respondent.

                                 OPINION AND ORDER

       Charles Kuchel, a prisoner without a lawyer, filed a habeas corpus petition under

28 U.S.C. § 2254 but I will construe it as having been filed under § 2241 because he is

challenging the calculation of his sentences. Kuchel was convicted in state court for

criminal deviate conduct, criminal recklessness, criminal confinement, and battery

under Cause No. SCR 83-47 and for criminal confinement and criminal deviate conduct

under Cause No. SCR 83-43. The Warden says that Kuchel’s petition should be tossed

because he did not exhaust his remedies through the Indiana courts or the Department

of Correction and that the Department of Correction correctly calculated Kuchel’s

projected release date.

       Let’s start with the exhaustion issue. It is true that Kuchel did not exhaust his

administrative remedies, but it is also true that exhaustion is not statutorily required for

Section 2241 petitions. See McCarthy v. Madigan, 503 U.S. 140, 144 (1992); Clemente v.

Allen, 120 F.3d 703, 705 (7th Cir.1997). “In determining whether exhaustion is required,

federal courts must balance the interest of the individual in retaining prompt access to a
federal judicial forum against countervailing institutional interests favoring

exhaustion.” McCarthy, 503 U.S. at 146. “Administrative remedies need not be pursued

if the litigant’s interests in immediate judicial review outweigh the government’s

interests in the efficiency or administrative autonomy that the exhaustion doctrine is

designed to further.” Id. Here, after consideration of the arguments, I find that Kuchel’s

habeas claim presents an element of immediacy that weighs against requiring him to

exhaust administrative remedies at this time.

       Kuchel tells me that his current term of incarceration arises from two convictions.

On October 19, 1984, the Marshall Superior Court sentenced Kuchel to fifty years of

incarceration for Cause No. SCR 83-43. ECF 16-1 at 4. On March 17, 1988, the Marshall

Superior Court sentenced Kuchel in Cause No. SCR 83-47 to seventy years of

incarceration to be served concurrently with his sentence in Cause No. SCR 83-43. ECF

12-8. The parties agree that Kuchel has completed his sentence for Cause No. SCR 83-43,

so that the sentence calculation for that conviction is not contested. However, the parties

dispute the Department of Correction’s calculation of the projected release date of

December 12, 2019, for Cause No. SCR 83-47.

       Kuchel argues that he should have been released from custody on October 20,

2009. He bases this date on a Change of Commitment form from the Department of

Correction, which indicates that this date is his projected release date for Cause No.

SCR 83-47. ECF 16-1 at 3. Candidly, I don’t even know what a “Change of

Commitment” form even is. Absent any explanation as to how the October 2009 date

was calculated, this document is of minimal value to the sentence calculation inquiry,


                                            2
and it is unclear whether this document bears any legal significance. Without a more

robust explanation, I cannot conclude at this point that Kuchel is entitled to habeas

relief.

          I am equally baffled by the Warden’s response. The Warden tells me that

Kuchel’s projected release date is December 12, 2019. According to the Warden, the

methodology to calculate a projected release date is to start with the date of arrest and

to assume that, pursuant to Ind. Code § 35-50-6-3, the prisoner receives one day of good

time credit for each day of his or her imprisonment. In other words, the projected

release date calculation presumes that prisoners will serve only half of their sentences.

So far, so good. But when doing the math, something does not add up. The record

reflects that Kuchel was first arrested on December 11, 1983. Recall that his combined

sentence is seventy years. If I take the Warden’s representations at face value –

prisoners serve one-half their time – then Kuchel’s release date should be December 12,

2018, not December 12, 2019. (December 11, 1983 plus 35 years – half of 70 years – takes

us to December 12, 2018). ECF 12-7 at 1-4; ECF 12-8. The Warden does not address this

one-year discrepancy, and I can find no explanation in the record.

          In sum, the explanations for Kuchel’s projected release date are lacking on both

sides. Kuchel does not offer any explanation as to why he believes the projected release

date from the Change of Commitment form is correct. Likewise, the Warden does not

explain the one-year discrepancy between the sentence calculation methodology and

the currently operative projected release date. As a result, I defer ruling on the habeas

petition and invite the parties to address these issues.


                                               3
      For these reasons, the court ORDERS the parties to file responses to this Order by

November 7, 2018.

      SO ORDERED on October 11, 2018.

                                               s/ Philip P. Simon
                                               JUDGE
                                               UNITED STATES DISTRICT COURT




                                           4
